Title: From John Quincy Adams to Abigail Smith Adams, 20 December 1816
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					
					Little Boston 20. December 1816.
				
				I mentioned to you in a former Letter, the visit that I had received from Mr Frend, and Mr Aspland, the Minister of the Unitarian Congregation at Hackney—Since then I have dined with Mr Frend, who is a Unitarian, and Astronomer, and Actuary, of an Insurance Company. There I met again Mr Aspland, who afterwards made me a present of several of his own publications, and from Dr Disney a copy of the Memoirs of Mr Brand Hollis, in the Appendix to which I was gratified to find Several Letters from my Father and from you—My father had mentioned this work in one of his late Letters to me, but I had never seen it before.I have received Letters from my brother at Philadelphia, of 29. October, and there are in the Newspapers, accounts of as late date as the 20th. of November from New-York and Boston; but I have received nothing from you later than 1. October—Mr Hughes who was the Secretary to the Peace-making Mission arrived here a few days since, on his way to Stockholm, where he is going as Charge d’Affaires in the absence of Mr Russell—Mr G. Boyd is gone to France.After making several attempts to find a comfortable house in London without success, I have concluded to give up the search, and remain for the present where we are. The balance of conveniences preponderates much in favour of this place in my scales; though it deprives us of some of the good and pleasant things of the Metropolis; and almost entirely of the Society of our Countrymen who from time to time are visiting this Country.The boys are at home again for seven or eight weeks of Christmas Holidays—They are all in good health; and a Letter from John is now enclosed—The newspapers will give you some further accounts of the distress, which is likely to end in voluntary subscriptions in aid of the Poor Rates—The paltry Spa–Fields Riots, with the exception of one wounded man, are much ado about nothing.I remain, with constant duty and affection, your’s
				
					A.
				
				
			